EXHIBIT SECTION 1350 CERTIFICATION In connection with the Quarterly Report of Kurrant Mobile Catering, Inc. (the "Company") on Form 10-Q for the quarter ending February 28, 2010 as filed with the Securities and Exchange Commission on the date hereof (the"Report"), I, Tony Knoury, Chief Executive Officer/President of the Company andChief FinancialOfficer,certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 13, 2010 By: /s/ TONY KNOURY Tony Knoury President/Chief Executive Officer Date: April 13, 2010 By: /s/ TONY KNOURY Tony Knoury Chief Financial Officer
